Citation Nr: 0506865	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  03-12 133A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to service connection for peripheral neuropathy.  



ATTORNEY FOR THE BOARD

Christopher J. McEntee, Associate Counsel  



INTRODUCTION

The veteran had active service from January 1964 to January 
1966.           

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in August 2002 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.     
FINDINGS OF FACT

1.	The veteran served in the Republic of Vietnam.

2.	The veteran's peripheral neuropathy was not manifested 
during the veteran's active military service or within one 
year after service, and is not otherwise related to such 
service.

3.	The record contains no competent evidence indicating that 
the veteran's peripheral neuropathy is causally related to 
his active service or any incident therein, to include any 
exposure to Agent Orange or other chemicals.


CONCLUSION OF LAW

Peripheral neuropathy was not incurred in service, nor may it 
be presumed to have been incurred in service.  38 U.S.C.A. §§ 
1110, 1112, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.313 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter - VA's Duty to Notify and Assist

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the veteran has 
been apprised of the law and regulations applicable to this 
matter; the evidence that would be necessary to substantiate 
the claim; and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act (VCAA) and 
other applicable law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002).

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In part, the VCAA specifically provides that VA is required 
to make reasonable efforts to obtain relevant governmental 
and private records that the claimant adequately identifies 
to VA and authorizes VA to obtain.  

The VCAA further provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary, as further defined by statute, to make 
a decision on the claim.  38 U.S.C.A. § 5103A (West 2002).  
In determining whether either is necessary, VA must determine 
whether the evidence shows that the claimant has a current 
disability, or has persistent or recurrent symptoms of a 
disability, and whether the evidence indicates that the 
disability or symptoms may be associated with the claimant's 
active service.  38 U.S.C.A. § 5103A(d).  

In Pelegrini v. Principi, 18 Vet. App 112 (2004), it was in 
part held that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision (i.e., 
that of the RO) on a claim for VA benefits.  In Pelegrini, it 
was also observed that VA must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  It was also held in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) that VA must strictly comply with all 
relevant provisions of the VCAA.  

In this matter, the record indicates that the veteran has 
been fully apprised of what evidence would be necessary to 
substantiate his claim, as well as informed of the specific 
assignment of responsibility for obtaining such evidence.  38 
U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In response to the veteran's original claim for 
service connection, the RO advised the veteran by letters 
dated in January 2001 and August 2002 of the evidence that 
would substantiate the veteran's claim, and the 
responsibility for obtaining the evidence.  The veteran was 
later provided with a copy of the original rating decision 
dated in August 2002 setting forth the general requirements 
of then-applicable law pertaining to a claim for service 
connection.  In May 2003 the veteran was provided with the 
Statement of the Case which reiterated the general 
notification found in the rating decision.  

Because the veteran had been apprised of the nature of 
substantiating evidence and his responsibility for obtaining 
it, the provisions of the VCAA as to notice have been 
satisfied.  See 38 U.S.C.A § 5103(b) (Providing in substance 
that after notice to the claimant under the VCAA of any 
information which was not previously provided, if such 
information or evidence is not received within one year from 
the date of such notification, no benefit may be paid or 
furnished by reason of the claimant's application).

The record further reflects that the RO ensured that all 
available relevant evidence had been obtained.  The RO 
obtained the veteran's service medical records and VA medical 
records.  And the RO received from the veteran private 
medical records reflecting private medical care.  The record 
indicates that the RO reviewed all relevant records prior to 
its rating decision.  Moreover, VA has provided the veteran 
with medical treatment and examination, and with the 
opportunity to appear before a hearing.  

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  In the circumstances of this 
case, additional efforts to assist the veteran in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

In sum, VA has satisfied its duties to inform and assist the 
veteran at every stage of this case.  Given the extensive 
development undertaken by the RO, and the fact that the 
veteran has pointed to no other evidence which has not been 
obtained, the Board finds that the record is ready for 
appellate review.

The Merits of the Claim for Service Connection

I.	Background

The veteran served in the Republic of Vietnam between October 
1965 and January 1966.  The veteran claims exposure to Orange 
Agent during this service.  He states that this exposure 
caused his currently diagnosed peripheral neuropathy.    

The veteran's diagnosis stems from a May 2002 
electroneuromyography test administered by his private 
physician.  Based on the test results, the physician found an 
abnormal study indicative of mild sensorimotor peripheral 
polyneuropathy without ongoing denervation.  The physician 
found that the disorder affected predominantly the veteran's 
lower extremities.  The physician further found mild right 
L3/4 chronic lumbar radiculopathy with ongoing denervation in 
paraspinal muscles only.  

II.	Analysis 

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty in the 
active military, naval, or air service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303 (2004).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in active service.  
38 C.F.R. § 3.303(d).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and has a 
disease listed in 38 C.F.R. § 3.309(e), shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  The last date on which such a veteran shall be 
presumed to have been exposed to a herbicide agent shall be 
the last date on which he or she served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113, 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes (also known as Type II diabetes mellitus or adult-
onset diabetes), Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), and soft- 
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  See 38 C.F.R. § 
3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service. 38 
C.F.R. § 3.307(a)(6)(ii).  For the purposes of this section, 
the term acute and subacute peripheral neuropathy means 
transient peripheral neuropathy that appears within weeks or 
months of exposure to an herbicide agent and resolves within 
two years of the date of onset.  38 C.F.R. § 3.309(e).

Based on the evidence of record in this matter, the Board 
finds that the veteran has a current peripheral neuropathy 
disorder.  The evidence shows, however, that the veteran's 
disorder did not become manifest to a degree of 10 percent or 
more within a year after the last date of his service in 
Vietnam.  In fact, according to the evidence of record, the 
disorder first manifested itself in March 2002, over 36 years 
following the veteran's service in Vietnam.  The Board finds 
therefore that the veteran is not entitled to a presumption 
of service connection based on exposure to herbicide during 
service in Vietnam.

The Board assessed the veteran's complaint that a VA 
examination administered in 1994 should have revealed 
peripheral neuropathy but did not.  Assuming he is correct, 
the Board nevertheless finds that the record would still be 
lacking evidence showing onset of the disorder within the 
presumptive one-year period noted under 38 C.F.R. § 
3.307(a)(6)(ii).  

Even if a veteran is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727-29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation).  

Direct service connection will be granted where the record 
demonstrates (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).  
 
A review of the record reveals that, though there is evidence 
of a current disorder, there is no evidence of its in-service 
incurrence, and no competent medical evidence linking it to 
active service.  Pond, 12 Vet. App. 346.  Specifically, the 
veteran's service medical records are silent for a peripheral 
neuropathy disorder (this is so even though the veteran now 
claims that he reported such symptoms to medical personnel 
while on active duty).  The veteran's separation medical 
examination is silent for any symptoms, complaints, or 
diagnoses associated with peripheral neuropathy.  The record 
shows that there was no claim for peripheral neuropathy until 
December 2001 when the veteran filed his claim.  And finally, 
there is no evidence from a physician connecting the 
peripheral neuropathy disorder to active service.  The Board 
finds therefore that the record lacks requisite evidence to 
support the direct service connection theory of entitlement 
as well.    

In conclusion, the Board finds that the preponderance of the 
probative evidence of record shows that the veteran's 
peripheral neuropathy is neither causally related to his 
active service or any incident therein, including his claimed 
exposure to Agent Orange.  Therefore, the benefit of the 
doubt doctrine is not for application in the instant case.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for peripheral neuropathy 
is denied.  



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


